           Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
SHARONDA BROWN,                           )
1921 8th St. NW                           )
Washington, D.C. 20001,                   )
                                          )
              Plaintiff,                  )
                                          )
              V.                          )            Civil No. ____
                                          )
HOWARD UNIVERSITY HOSPITAL,               )
2400 Sixth Street, N.W.                   )
Washington, D.C. 20059,                   )            JURY TRIAL DEMANDED
                                          )
       and                                )
                                          )
PALADIN HEALTHCARE                        )
MANAGEMENT, LLC                           )
222 N. Pacific Coast Highway, Suite 900,  )
El Segundo, CA 90245,                     )
                                          )
              Defendants.                 )
__________________________________________)


            RETALIATION IN VIOLATION OF THE FEDERAL AND D.C.
                           FALSE CLAIMS ACTS

                                I.      PARTIES

      1.      Plaintiff Sharonda Brown (“Brown”) is a resident of the District of

Columbia, who at the relevant times prior to termination, was the Director of Nursing

for Emergency and Trauma Services at Howard University Hospital (“HUH”) in the

District of Columbia.

      2.      Defendant Howard University Hospital (“HUH”), is a private, non-profit

hospital located in the District of Columbia.
            Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 2 of 20




       3.      Paladin Healthcare Management, LLC (“Paladin”) is a private corporation

headquartered in California, which did business at HUH during the relevant period,

including by a contract with HUH authorizing it to manage the Emergency

Department.


                      II.     JURISDICTION AND VENUE

       4.      Defendants carried on their businesses in the District of Columbia

       5.      All of the events set forth in this complaint occurred in the District of

Columbia.

       6.      This Court may exercise jurisdiction pursuant to the federal False Claims

Act, 31 U.S.C. § 3730(h).

       7.      This Court may also exercise supplemental jurisdiction pursuant to the

D.C. False Claims Act, § 2-381.02 et seq., and 28 U.S.C. § 1367 (respecting supplemental

state law claims).

       8.      The United States District Court for the District of Columbia Superior

Court is a proper venue for the claims set forth herein, because the relevant events

occurred within the District of Columbia.


                     III.     EXHAUSTION OF REMEDIES

       9.      No particular administrative remedies need be exhausted under the

statutes invoked herein.




                                              -2-
        Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 3 of 20



                          IV.        JOINT LIABILITY

      10.     During all times at issue in this complaint, HUH contracted with Paladin

to operate its Emergency Department.

      11.     HUH thus afforded Paladin employees the power to fire Brown.

      12.    Thus, as the HUH Chief Nursing Officer, Gloria Gammage, a Paladin

employee, was Brown’s immediate supervisor.

      13.    Dr. Lyn Everett, a Paladin employee, was the ED Medical Director and

also a supervisor of Brown, through some time in October 2016.

      14.    HUH employed Brown, as she served its patients and was paid by HUH>

      15.     Paladin, however, possessed the practical power to hire and fire Brown,

which it in fact exercised. Under the applicable statutes, both HUH and Paladin are

proper Defendants herein for retaliatory discharge.


                                V.       FACTS

      Background

      16.    Brown was hired by HUH President/Chief Executive Officer Jim Edwards

as the Director of Nursing, Emergency and Trauma Service, on August 12, 2015, and

entered on duty on September 24 of that year.

      17.    Paladin managed HUH ED while Brown was there.

      18.    During the relevant period in 2015-2016, HUH and Paladin routinely

billed the District of Columbia for medical services pursuant to the Medicaid program.




                                           -3-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 4 of 20




      19.    During the relevant period in 2015-2016, HUH and Paladin routinely

billed the United States for medical services pursuant to the Medicare program.

      20.    During the relevant period Brown was supervised by Paladin employee

Gammage, the Chief Nursing Officer, who arrived in October 2015.

      HUH/Paladin Acts Fraudulently, Including in Billing of Patients in ED Holds
      Status, Brown Blows the Whistle and Gammage Commences Retaliation

      21.    The American College of Emergency Physicians defines an ED/Hold or

Boarded patient as a patient who is admitted to a facility, but nonetheless remains in the

Emergency Department and has not been transferred to an impatient unit.

      22.    The Centers for Medicare & Medicaid Services (CMS) standards and

conditions for participation require that in order to qualify for inpatient reimbursement,

Emergency Department care and treatment of an ED/hold or boarded patient must be

comparable to that which the patient would have received had he/she been

admitted/transferred directly to an inpatient unit.

      23.    The specific requirements include:

        -Implementation of inpatient orders
        -Competency of ED staff to provide care treatment
        -Access to inpatient services
        -History & Physical
        -Initial and Ongoing assessment

      24.    During the relevant period in 2015-2016, the HUH Emergency Department

lacked the capability to adequately provide the inpatient level of care after admission to

its medicare and Medicaid patients.




                                            -4-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 5 of 20




       25.     None of the identified CMS-services listed above were being provided to

ED/Hold patients during Brown’s HUH tenure, despite Brown’s extensive efforts.

       26.     Nonetheless, HUH was unlawfully charging patients as admitted while

they actually remained in ED/Hold status.

       27.     On March 1, 2016, Brown informed Gammage that patients and their

carriers were being billed as if they had seen a physician, without actually ever seeing

one.

       28.     Brown notified Gammage that physicians needed to assign themselves to

the patient prior to or after the Medicare Medical Screening Exam, as close to real time

as possible.

       29.     On March 16, 2016, during a break in the District of Columbia Department

of Health (‘DOH”) surveyor’s HUH visit, Gammage conducted a major meeting in the

auditorium, and Brown was present. In the meeting, staff were ordered not to give too

much information in an interview with regulator.

       30.     Later that day, Brown was on a facility tour with the DOH surveyor who

inquired regarding safety concerns.

       31.     Brown informed the surveyor of both safety failures and improper billing

practices.

       32.     Specifically, Brown informed the DOH official that patients were being

charged for admission without actually being admitted or provided the services

required for admitted patient reimbursement.




                                            -5-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 6 of 20




      33.    Brown further specifically notified DOH that HUH was engaging in

Medicare fraud by billing excessively for procedures and billing procedures not actually

performed, and then not notifying Medicare upon learning of such overbillings.

      34.    In addition to the overcharging infractions, Brown reported to DOH that

the "physician" signing off on procedures was someone not licensed to practice

medicine in the United States; she was licensed only in Nigeria.

      35.    Gammage heard this at the time.

      36.    After March 16, 2016, Brown continued to cooperate with D.C. DOH.

      37.    This angered Gammage.

      38.    On one occasion, for instance, Gammage called Brown into the office, such

that just the two of them were present.

      39.     Gammage told Brown to "shut the fuck up" and to not provide the DOH

inspectors with information.

      40.    Another time, Gammage verbalized her displeasure with Brown’s

protected reports to the Department of Health in the presence of Linda Jeffers (Director

of Nursing- Medical Surgical) and Sandy Mavin – the Assistant CNO.

      41.    Gammage began investigating and surveilling Brown.

      42.    After the original DOH survey, still in March 2016, Brown provided

Gammage with a proposed policy intended to fix the improper ED holds practices.

      43.    Brown and Gammage continued to participate in numerous meetings, at

least monthly, at which DOH compliance was discussed and Brown continued to press

for a cessation of HUH’s unlawful practices.


                                           -6-
          Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 7 of 20




       44.     On one occasion, HUH attorney Brenda Douglas accused Brown of talking

too much, implying reference to the protected DOH disclosures and saying: "if Gloria

wants your head on a platter she's got it right now."

       45.     Less than a month after the initial DOH visit in question, on April 12,

2016, Gammage issued Brown a retaliatory Performance Improvement Plan alleging,

“[i]neffective channels of communication to staff in regard to departmental policy[,]”

and need to “[i]mplement[] well thought and strategic plans and processes for the

department[,]” and improvement on “staff engagement[.]”

       46.      The retaliatory nature of this PIP-- propounded less than a month after

the DOH visit and Gammage’s threats against Brown-- was further illustrated when

Gammage proved unable to sustain her quest for Brown’s “improvement” and allowed

the PIP to expire by its own terms 30 days after issuance.

       47.     The PIP was never renewed.

       48.     Nonetheless, between April 12 and Gammage’s November 2016 firing of

Brown, Gammage remained hostile to Brown.

       49.     On May 13, 2016, Brown and others met with the Medical Records

Department and discussed Emergency Department documentation quality issues.

       50.     In the email summary of the meeting, the first point expressed by Kim

Bussie, Senior Director Revenue Cycle Health Information Management, is confirmation

of the fraudulent situation Brown had identified: failure to care for patients; doctors not

signing but still billing, etc.




                                             -7-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 8 of 20




       51.       For instance, the memo notes problems with diagnoses not being

determined at the time of “admission” and codes being used despite not representing a

current disease or injury.

       52.       Around July 7, 2016, while the renovation project was underway in

Emergency, Gammage falsely accused Brown of putting safety at risk.

       53.       On July 14, 2016, Brown emailed regarding the admissions process,

resubmitting the same report as she had in March, and highlighting that she had

already provided it in March 216 with no response from Gammage.

       54.       On July 14, 2016 Brown sent email again alleging financial fraud.

       55.       Then on August 3, 2016, Gammage emailed Brown an inaccurate report

from a Joint Commission survey and told Brown to make monitoring and compliance of

restraints in her area a priority.

       56.       Gammage requested that Brown develop an entire plan for compliance by

August 5, just two days later, based on an inaccurate compliance report.

       57.       Gammage’s phony report requiring Brown to audit the restraint process in

the Behavioral Health Department—to which Brown was not even assigned-- was

hostile and obviously retaliatory.

         Brown Raises Crash Carts Fraud Issue on August 22, 2016

       58.       Fraudulent billing was also happening at HUH in connection with its

“crash carts.”

       59.       Carts are maintained with the expectation that they will contain stocks of

various medicines and supplies.


                                              -8-
           Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 9 of 20




         60.   Patients are to be charged based upon use of the supplies.

         61.   In order to bill for Code situations, the Code documentation sheet must be

completed, referencing the charge capture crash content list which includes specific

supply codes to charge patients.

         62.   Brown attended an August 22, 2016 “Dr. Dan” meeting, with Gammage

and others in attendance.

         63.   Brown raised the “crash carts” issue on August 22, noting that ED was

charging patients for drugs not administered and not even available on the carts.

         64.   Thus, she appeared with comparison lists; one of content that was

supposed to be in the crash cart, and another of what was in fact in that cart.

         65.   Specifically, Brown compared a recent code blue documentation form to

the code documentation sheet, showing that the documentation failed to justify the

charges.

         66.   Brown told Gammage that the ED needed to be consistent with the

processes followed elsewhere and throughout the organization.

         67.   Dr. Adams then agreed, stating that his observation was that the charging

process in the Emergency Department was different; that the ED was not following the

rules.

         68.   Gammage was quiet during this discussion.

         69.   Gammage knew Brown would not accept blame for unresolved violations,

in part because of Brown’s e-mails with her assessment and recommendations via




                                            -9-
        Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 10 of 20




action plans, and also because Brown had already provided related information to DOH

during the survey.

      Jim Edwards and Everett Lynn Leave in October 2016

      70.    Prior to their departures, Gammage would have needed approval of

Everett Lynn and Jim Edwards to fire Brown, as Edwards was Gammage’s first-line

supervisor and Lynn (ED Medical Director for Paladin) was her second-line supervisor.

      71.    Both had consistently supported Brown by recognizing the ED for

improved performance at the monthly director meetings.

      72.    However, around October 1, 2016, Edwards separated as HUH

President/CEO and on October 20, 2016 Lynn left such that Brown was now directly

exposed to Gammage’s power.

        The October 31, 2016 Meeting

      73.    Brown had prepared an ED hold policy for Gammage’s approval.

      74.    On October 31, 2016, both Gammage and Brown attended a meeting

whereupon that policy was discussed.

      75.     An attendee asked what happened with the ED hold policy?

      76.    Brown responded that she had provided a policy to Gammage, who

needed to address it.

      77.    This was apparently humiliating to Gammage, considering that her

subordinates and peers were there, and it was exposed that Brown had delivered the

policy—which would have addressed the rampant financial fraud associated with the

ED Holds-- months earlier, right after the March 2016 DOH survey.


                                         -10-
           Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 11 of 20




       78.     Brown explained the billing and patient safety ramifications of the team’s

failure to execute the change in plan.

       79.     Gammage attempted to save face, stating that the policy needed to be

revised.

       80.     Gammage scheduled a meeting with Brown for later in the day, around

4:00pm.

       81.     Gammage was hostile at that meeting, asking Brown: “what was wrong

with you?” and “why did you mention those things in the meeting.”

       82.     Brown explained she was a little frustrated that they were still not in

compliance on ED Holds when Brown’s policy work had been done and all that was

still needed was approvals.

       83.     Gammage shook her head at Brown in disapproval, snarling and said,

“I’m going to follow up with the team and be in touch.”

       84.     Brown understood that to mean Gammage was getting ready turn the

tables, and make Brown the scapegoat for the ED holds situation.

       A Death in the ED Places HUH at Risk of Being Caught in Fraudulent Billing
       Practices

       85.     On November 1 or 2, 2016, without further communication with

Gammage, Brown flew to San Francisco SF for a pre-approved (by Ganmmage) ER

training with California Emergency Physicians (“CEP”).

       86.     The conference took place on November 3-4 and Brown’s attendance was

later referenced in her termination letter as having not been approved.



                                            -11-
        Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 12 of 20




       87.   It is mandatory to report an ED death to the DOH. Indeed, such a sentinel

event must be reported within 72 hours of occurrence.

       88.   On Monday November 5 or 6, 2016, while she was traveling from San

Francisco to Georgia, Brown was called upon to manage the aftermath of a death that

had occurred in the ED over the phone, by calling the night shift manager, attempting

to ensure that tapes could be reviewed and taking other investigatory steps.

       89.   There happened to be a DOH meeting scheduled for shortly thereafter,

Wednesday, November 9, 2016.

       90.   As it is DOH’s practice to address both additional complaints and

unresolved prior survey items while visiting the facility, and since there was already a

DOH survey in process and a visit to the hospital imminent, any complaint and/or

reporting to DOH regarding the death would result in a full survey, not just in follow-

up of previously ongoing matters.

       91.   Gammage therefore knew that reporting the ED death would expose the

financial frauds stemming from the ED holds and the improper crash cart procedures,

and she knew Brown would be imminently blowing the whistle further.

       Gammage Wrongfully Evicts Brown From HUH

       92.   November 9, 2016 was first time Gammage had seen Brown since October

31.

       93.   Early that morning, Brown was in her office when Gammage stormed in

and demanded answers to a series of questions about Brown’s whereabouts the prior

day.


                                           -12-
          Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 13 of 20




         94.   Before Brown could answer, however, Gammage shouted: “you need stay

in your own damn lane” more than once. Brown managed to express that the death was

her business because it happened in the emergency department, but then Gammage

aggressively forced Brown out of Brown’s office while shouting: “[g]et out! I don’t want

you here!” Gammage took possession of Brown’s office keys and escorted Brown to the

lobby.

         95.   Gammage was animated and angry.

         96.   The interaction lasted less than 5 minutes.

         97.   Gammage’s timing is telling. By evicting Brown when she did, Gammage

preempted Brown’s anticipated reporting on compliance to the quality director, Diane

Richmond, who would have then sent that damaging information to DOH for the

November 9 DOH meeting.

         98.   Brown’s report would have included that patients were still in the ED not

making it to inpatient because of broken processes on the inpatient side, and that these

patients were still being billed as admitted without receiving any admitted patient-type

care, indeed without ever leaving the ED.

         Gammage Issues Brown a False Termination Letter

         99.   On November 11, 2016, Gammage issued Brown a termination letter. Dr.

Mallory Williams was the Chief of Trauma, and Brown was under his chain of

command.




                                            -13-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 14 of 20




       100.   However, Williams admits that Gammage did not discuss firing Brown

with him; instead Williams wrote to CEO James Diegel immediately on November 15,

2016, stating as follows:

       I have worked with Ms. Brown very closely on numerous issues and find her to
       be extremely competent and an overall asset to the organization. She is a
       champion for patient safety and quality care and has a track record of leadership
       within the Department of Emergency Medicine that is remarkable especially
       considering her overall budgetary constraints, institutional culture, and short
       time of employment. . .

       101.   Gammage’s firing letter fails to allege a credible reason for firing Brown,

particularly in light of the accolades she was receiving and the appreciation she has

garnered even from Gammage’s own Paladin superiors.

       102.   Notably, it alleges that other staff members’ feedback provided part of the

reason for the firing, but no such feedback is discussed in the letter nor is known to

Brown.

       103.   Rather, Brown’s staff undoubtedly respected and valued her.

       104.   The letter begins by referencing the April 12, 2016 Performance

Improvement Plan, without noting that Brown successfully completed its requirements

long before November.

       105.   The letter relies in key part upon the statement that: “[o]n October 31, you

communicated to me that you were going to a conference for three days.

This was arranged without prior approval.”

       106.   However, this was a highly disingenuous reason for firing Brown.




                                           -14-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 15 of 20




       107.    Thus, as Gammage well knew, CEP (ED physician group) made

arrangements for Brown’s attendance while Brown was out on bereavement leave.

       108.    Brown informed Gammage of the arrangements when Brown returned

from leave and reminded Gammage of them the day before the conference.

       109.    Not only did Gammage know that Brown would attend; she also verbally

praised the learning opportunity before settling on using it as a pretextual firing excuse.

       110.    The letter also states as follows:

       On November 8, I received communication from Jarvis Hagan, ED
       Administrative Assistant that you would not be in the office. This
       information was communicated to me as a result of me inquiring about
       your location. I was advised that you were not coming in due to you
       working the night shift. I made several attempts to contact you by direct
       dial and text message. You did not respond. When we finally met, and I
       asked you why you did not respond, you stated you had issues with your
       cell phone.

       111.    In fact, this in no way reflected any misconduct or performance

deficiency.

       112.    Brown notified Hagan that Brown was not reporting in on the night shift

but made plans to work the following night.

       113.    The CNO directive is to call or text Gammage for “Risk” issues only. The

letter further states:

       As a result, of on-going unsatisfactory work performance, a failure to
       adhere to operational guidelines and your inability to improve satisfaction
       among your staff, you are being terminated from your employment with
       Howard University Hospital effective November 11, 2016.

       114.    Tellingly, the letter fails to identify specific staff as dissatisfied, and the

only record is to the contrary: that Brown was successful and valued. This theme is


                                               -15-
         Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 16 of 20




repeated in the discussion of 1: 1 meetings, whereupon Gammage asserts that she

addressed Brown’s lack of timely responses and follow-up on issues, but Brown denies

that and maintains instead that at those meetings they discussed improvements that

were occurring.

       115.   Gammage alleges: “[u]ntimely response to requests and lack of

prioritization and follow through with requests[,]” but provides no examples because

there are none.

       116.   The same is true with regard to alleged “lack of follow-through”

regarding specific organizational requirements.

       117.   Regarding Brown’s alleged lack of communication with direct report and

senior leader, again, no examples were given.

       118.   In fact, Brown was meeting regularly with Gammage—who was copied

on all communication, as well as Dr. Williams, Dr. Hussain, Dr. Bell and Dr. Lynn, and

Brown communicated all Action Plans and Implementation Plans with them via e-mail.

Gammage’s firing letter sent as an agent of both HUH and Paladin also absurdly states:

"as of Nov 8, 2016, you have not received the required flu immunization, which

exceeded the November 1, 2016, deadline. As a nurse leader, this is unacceptable and

does not display modeling behavior." This was blatant disparate treatment: non-

whistleblowers were not singled out for such treatment. They have never been

terminated for failing to get a flu shot.

       119.   The letter also asserts that: “[o]n November 9, 2016, you also

communicated to me that you did not work night shift as planned due to a late flight


                                            -16-
        Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 17 of 20




arrival. As a result, the night shift had no coverage or contingency plan during your

unscheduled absence."

       120.   This was patently false.


                       VI.     STATEMENT OF CLAIMS

       121.   Plaintiff incorporates by reference all of the above-stated paragraphs as if

fully stated herein.

       Count I—Retaliation, in Violation D.C. Code § 2-381.02 et seq.

       122.   Plaintiff incorporates by reference all of the above-stated paragraphs as if

fully stated herein.

       123.   D.C. Code § 2-381.02 renders it unlawful for any person to knowingly

present a false or fraudulent claim for payment approval, or to make a false record or

statement material to a false or fraudulent claim.

       124.   § 2-381.04 forbids retaliation against an employee, contractor, agent or

associated other, who acts in furtherance of efforts to stop a violation as set forth in D.C.

Code § 2-381.02.

       125.   D.C. Code § 2-381.02 renders liability “joint and several for any act

committed by 2 or more persons.”

       126.   Plaintiff Brown was an employee, contractor, agent or associated other of

both defendants, who was “discharged. . . . because of her lawful acts to stop one or

more violations of this subchapter.”




                                            -17-
          Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 18 of 20




         127.   Defendants’ termination of Brown because of her activities protected by

statute violates that Act, and thereby caused Brown damages, both financial and

emotional.

         128.   Defendants’ liability is joint and several.

         Count II: Retaliation in Employment Termination, in Violation of 31 U.S.C. §
         3730

         129.   Plaintiff incorporates by reference all of the above-stated paragraphs as if

fully stated herein.

         130.   31 U.S.C. §3730 (h)(1) forbids retaliatory forbids retaliation against an

employee, contractor, agent or associated other, who acts in furtherance of efforts to

stop a violation as set forth in the federal False Claims Act, 31 USC § 3729.

         131.   Plaintiff Brown was an employee, contractor, agent or associated other of

both Defendants, who was discharged because of her lawful to stop one or more

violations of the False Claims Act.

         132.   Defendants’ termination of Brown because of her activities protected by

the federal False Claims Act violates that Act, and thereby caused Brown damages, both

financial and emotional.

         133.   Under the False Claims Act, “where two or more persons have engaged in

fraud against the government in violation of the Act, each person is held to be "jointly

and severally liable for the … statutory penalty." United States ex rel. Abbott-Burdick v.

Univ. Med. Assocs., No. 2:96-1676-12, 2002 U.S. Dist. LEXIS 26986, at *18 (D.S.C. May 23,

2002).



                                              -18-
            Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 19 of 20




       134.     Accordingly, Defendants’ liability for the retaliatory firing of Brown is

joint and several.


                                VII.     REMEDIES

       WHEREFORE, the Plaintiff prays that the Court grant her the following relief:

       a.       A declaratory judgment that Defendant’s conduct violated her rights;

       b.       An order from this Court restoring her to her position at HUH, or

reasonable front pay in the alternative;

       c.       Backpay for all employment income lost as a result of the firing.

       d.       Two times the amount of the lost pay in accordance with D.C. Code § 2-

381.04 and 31 U.S.C. §3730 (h)(1), for retaliatory termination.

       e.       Compensatory damages against Defendants, for emotional, non-pecuniary

harm resulting as a consequence of Defendant’s unlawful actions, in a precise amount

to be determined by the jury;

       f.       Compensatory damages, for consequential financial harms incurred by

Plaintiff as a result of Defendants’ unlawful actions, including but not limited to lost

wages and benefits, including overtime pay, and future lost wages and benefits;

       g.       Punitive damages in an amount to be determined by the jury;

       h.       Prejudgment and post-judgment interest;

       i.       Reasonable attorneys' fees, expenses and costs, as specifically authorized

by statute, to be calculated by the Court pursuant to the established procedures and

precedents; and



                                             -19-
     Case 1:19-cv-03340-JEB Document 1 Filed 11/06/19 Page 20 of 20




j.       Such further and other relief as the court shall deem just and proper.


               VIII.    DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial for all issues so triable.

                             Respectfully submitted,

                             THE GOLDSMITH LAW FIRM, LLC

                             /s/

                             ______________________________________
                             Leizer Z. Goldsmith D.C. Bar No. 419544
                             5335 Wisconsin Avenue, N.W., Suite 440
                             Washington, D.C. 20015
                             Telephone: (202) 895-1506
                             Facsimile: (202) 318-0798
                             Counsel for Plaintiff Sharonda Brown




                                      -20-
